Exhibit 10(i)

 

MARKETING AND SERVICING AGREEMENT

 

                This Marketing and Servicing Agreement (this “Agreement”) is
dated as of March 21, 2001 between First Community Bank of Washington, a bank
organized under the laws of the State of Washington and a FDIC insured
institution (the “Bank”), and Advance America Servicing of Arkansas, Inc., a
Delaware corporation (“Advance America”).

 

                WHEREAS, the Bank is a bank organized under the laws of the
State of Washington with its principal location in Lacey, Washington, and
insured by the Federal Deposit Insurance Corporation (the “FDIC”), and as such,
is authorized to extend credit to borrowers, subject to the federal and
Washington financial institution and credit regulations in effect and as
applicable;

 

                WHEREAS, Advance America is a duly authorized and validly
existing Delaware Corporation, authorized to do business in Arkansas;

 

                WHEREAS, in accordance with its established lending criteria as
may be amended from time to time, the Bank desires to make short-term small
loans (“Loans”) to consumers (“Borrowers”); and

 

                WHEREAS, Advance America desires to market and service the
Loans, while retaining authority and control over, and responsibility for, its
own employees and methods of operation;

 

                NOW, THEREFORE, in consideration of the foregoing and of the
mutual promises contained in this Agreement, and other valuable consideration,
the sufficiency of which is hereby acknowledged, and intending to be legally
bound, the Bank and Advance America (together, the “Parties”) agree as follows:

 

                1.             Bank’s Making and Ownership of Loans

 

                                (a)           The Bank in its sole discretion
shall determine all of the conditions, terms and features of the Loans,
including, without limitation, loan amounts, fees and charges, interest rates,
credit limits, credit standards and all other terms and conditions of the
Loans.  The Bank shall make Loans to all Applicants (as that term is defined in
Section 2(a) below) who meet such credit standards.  Neither the Bank, nor
Advance America, nor their respective employees shall suggest to Applicants that
Loans are made or approved by Advance America or that Advance America (or any
employee of Advance America) can improve an Applicant’s prospect of obtaining a
Loan.

 

                                (b)           Advance America shall not in any
way fund, or purchase any share or “participation interest” in, any Loan.

 

                                (c)           The Bank may sell any portion of
any Loan to a third party or parties.  Any sale by the Bank of any such Loan
shall comply with applicable federal law.

 

--------------------------------------------------------------------------------


 

                2.             Advance America’s Services

 

                                (a)           General Duties of Advance America;
Standards of Performance:  Advance America shall perform all services required
to market and service the Loans, including without limitation the establishment
of retail stores where Loan applicants (“Applicants”) may submit Loan
applications (“Applications”) and receive disclosures required by applicable law
and where Borrowers may execute and deliver Loan documentation and repay Loans. 
In performing its services hereunder, Advance America shall at all times and in
all material respects comply with applicable law.  Further, Advance America
shall use the documentation and follow the reasonable and lawful practices,
policies and procedures established by the Bank and communicated in writing to
Advance America from time to time (the “Bank Policies”).

 

                                (b)           Marketing of Loans:

 

                                                (i)            The Bank hereby
authorizes Advance America to market and service Loans and to use the name, and
any trade name and logo, of the Bank in connection with such marketing and
servicing.  Advance America may use letters, print advertisements, the Internet
and television and radio commercials for such purposes.  All advertising and
promotions for the Loans shall appropriately identify the Bank as the lender. 
Advance America shall submit all advertising materials to the Bank for the
Bank’s prior approval, which shall not be unreasonably withheld.

 

                                                (ii)           Advance America
shall maintain and operate stores for the purpose of marketing and servicing the
Loans.

 

                                                (iii)          In connection
with Advance America’s performance of its obligations under this Agreement, it
is expressly agreed that (A) the Bank shall not hold any ownership or leasehold
interest in any Advance America store or any personal property located therein,
except for Repayment Checks, Notes (as those terms are defined in Section 2(c)
below), and cash reflecting Loan repayments as may be located at such stores
from time to time, (B) no Bank employees shall work in any Advance America
store, except as provided in Section 2(f), and (C) the Bank shall exercise no
authority or control over Advance America’s employees or methods of operation,
except as set forth in this Agreement.

 

                                (c)           Servicing of Loan Applications:

 

                                                (i)            Advance America
employees shall take Applications from Applicants, using an Application form
approved by the Bank.  Advance America shall not discourage any prospective
Applicant from submitting an Application, and shall provide reasonable
assistance to each prospective Applicant in completing an Application.  Without
limiting the generality of the foregoing, Advance America shall not discriminate
against any Applicant in the credit application process on any “prohibited
basis,” as such term is defined in

 

2

--------------------------------------------------------------------------------


 

the federal Equal Credit Opportunity Act (“ECOA”) and Regulation B.  Advance
America shall forward all completed Applications to the Bank (or its designated
loan processing agent) electronically, by telephone, or by other appropriate
means agreeable to both Parties.

 

                                                (ii)           Based upon the
information provided by Applicants to the Bank through Advance America and such
other credit-related information as obtained by Advance America at the direction
of the Bank, and pursuant to the credit granting standards adopted by the Bank,
the Bank shall be solely responsible for determining whether to extend credit to
Applicants.  The Bank shall, either itself or through its designated loan
processing agent, communicate to Advance America its credit decision on any
Application, together with the reason for any negative credit decision,
electronically, by telephone or by other means acceptable to both Parties. 
Advance America shall provide an appropriately completed adverse action notice
to any Applicant whose Application is rejected by the Bank.

 

                                                (iii)          The Bank’s Loans
hereunder shall be evidenced by an agreement comprised of a Consumer Loan
Agreement and Federal Truth in Lending Disclosures (“Note”).  The Note shall
include an Arbitration Agreement.  The Note shall be electronically signed by
the officer of the Bank in the Bank’s name.

 

                                                (iv)          For each Loan to a
Borrower, Advance America shall:  (A) have the Borrower sign the Note; (B)
deliver a copy of the Note to the Borrower; (C) obtain from the Borrower the
executed Note, and the Borrower’s signed, postdated personal check made payable
to the Bank (the “Repayment Check”), which Repayment Check shall be for the
Total of Payments set forth in the Agreement; and (D) upon receipt (and only
upon receipt) of the signed Note and Repayment Check, deliver to the Borrower a
check, electronically signed by an officer of the Bank in the Bank’s name for
the Amount Financed set forth on the Note (the “Proceeds Check”).  Pursuant to
Washington state law and in accordance with the policy of the Bank, Advance
America will not allow any Borrower to roll-over a Loan made pursuant to this
Agreement.

 

                                (d)           Monitoring, Inventorying and
Auditing of Proceeds Checks:  As part of its servicing of the Loans, Advance
America shall monitor and inventory the Proceeds Checks, ensuring that all
Proceeds Checks are issued as the result of Applications approved by the Bank
and are given to Borrowers for Loans.

 

                                (e)           Additional Servicing:  Advance
America shall perform all necessary servicing functions with respect to the
Loans.  Without limiting the foregoing:

 

                                                (i)            Advance America
shall use its reasonable best efforts to collect payments on the Loans prior to,
at and after maturity thereof.  In collecting payments owed under the Notes,
Advance America shall comply in all material respects with applicable law,
including without limitation the Fair Debt Collection Practices Act (the
“FDCPA”) and applicable debt collection regulations and consumer protection laws
applicable to Advance America in the State or States in which Advance America is
marketing and servicing the loans, and the Best Practices

 

3

--------------------------------------------------------------------------------


 

of the Community Financial Services Association of America.  Advance America
shall not encourage or allow its employees to threaten or imply that failure to
honor any payment instrument in connection with any Loan shall subject the
Borrower to potential criminal prosecution that Advance America does not
reasonably believe will in fact result from such failure.  The Bank has
established a standard to monitor the effectiveness of the collection efforts of
Advance America. Bank requires that loan losses to the Bank on the Loans shall
be eight percent (8%) or less of the amount of the finance charge on the Loans,
as the finance charge is disclosed in the federal Truth in Lending box contained
in the Notes (“Loss Rate Standard”).  Advance America agrees to meet the Loss
Rate Standard in its collections.  If Advance America’s collection efforts do
not meet this Loss Rate Standard established by the Bank, the Fees (as that term
is defined in Section 2(g) below) to be paid Advance America will be reduced by
the dollar amount that the loan losses exceed the Loss Rate Standard.  The Fees
will be adjusted in accordance with this Section on a quarterly basis based on
the calendar year to date loss experience.

 

                                                (ii)           On each day
Advance America operates its stores for regular business, Advance America shall
deposit in a Bank account designated by the Bank (the “Bank Deposit Account”)
all cash receipts for that day and all Repayment Checks required to be deposited
on that day.  Advance America shall reconcile the Bank Deposit Account on a
monthly basis.

 

                                                (iii)          Advance America
shall maintain and retain all original Applications and copies of all Adverse
Action Notices and other documents relating to rejected Applications for the
period required by applicable law.  Advance America shall maintain originals or
copies, as applicable, of all Applications, Notes, Proceeds Checks, Repayment
Checks and other documents provided to or received from Borrowers (all such
documents referred to collectively as “Loan Documents”) for the period required
by applicable law.  Prior to repayment or charge-off a Loan, the Loan Documents
shall be maintained by Advance America in a secure environment.  Advance America
will work with the Bank’s designated loan processing agent to ensure that Bank
is provided timely information concerning the basis for each Adverse Action
Notice relating to a rejected Application.

 

                                (f)            Reports:  Access to Stores, Books
and Records and Employees:  During the term of this Agreement, Advance America
shall provide to the Bank data submissions and reports reasonably required by
the Bank and its advisors in order to maintain effective internal controls and
to monitor results under this Agreement, including without limitation the
performance of the Loans and Advance America obligations hereunder.  Such
reports shall include a daily report showing Loans made, repaid and outstanding
each day, as agreed upon by the Bank and Advance America.  During the term of
this Agreement and at all times thereafter, the Bank and banking agencies with
regulatory authority over the Bank and its auditors shall have reasonable access
to Advance America stores and to the books and records of Advance America and
the officers, employees and accountants of Advance America for the same
purposes.

 

4

--------------------------------------------------------------------------------


 

                                (g)           Fee and Costs; Number of Locations

 

                                                (i)            In consideration
for Advance America’s performance of its obligations under this Agreement, the
Bank shall pay Advance America the marketing and servicing fees set forth on
Exhibit A attached hereto (the “Fees”).  Advance America will be responsible for
all costs associated with its stores and its services under this Agreement,
including without limitation rental and occupancy costs; costs of up-fit and
leasehold improvements; equipment costs; processing costs; printing costs;
maintenance costs; staffing costs; taxes assessed to Advance America; signage
costs; and advertising costs.

 

                                                (ii)           The Parties agree
that Advance America may service and market the Loans for the Bank pursuant to
this Agreement in twenty-five (25) locations in the State of Arkansas.  Advance
America agrees that it shall give thirty days’ written notice to the Bank if it
intends to open any additional locations in Arkansas and will give the Bank the
right of first refusal to offer the Loans in any such new location.  If the Bank
does not wish to offer Loans in any new location, Advance America may market and
service Loans for another federally insured financial institution in that new
location or do business in some other lawful manner.

 

                3.             Representations, Warranties and Covenants

 

                                (a)           The Bank hereby represents
warrants and covenants to Advance America, as of the date hereof and on a
continuing basis throughout the term of this Agreement, that:

 

                                                (i)            The Bank is a
duly organized and validly existing state bank organized under the laws of the
State of Washington, with its headquarters office located in Lacey, Washington. 
The Bank is insured by the FDIC, and has the power and authority and all
requisite licenses, permits and authorizations to execute and deliver this
Agreement and perform hereunder.

 

                                                (ii)           The Bank is
authorized to make Loans as contemplated by this Agreement and to contract with
a third party to provide the services which Advance America will provide under
this Marketing and Servicing Agreement.

 

                                                (iii)          The Bank is
authorized under applicable law to contract with a third party to provide loan
processing services not covered by this Marketing and Servicing Agreement, and
transmission by and between Advance America and such third party of information
required for processing the Loans does not violate Washington state law or
federal law.

 

5

--------------------------------------------------------------------------------


 

                                                (iv)          The Bank is
authorized under applicable law to sell participation interest(s) in the Loans,
or to sell the Loans to a third party or third parties prior to the maturity
date on such Loans.

 

                                                (v)           This Agreement has
been duly authorized by the Bank’s Board of Directors, executed and delivered by
the Bank and constitutes the legal, valid and binding agreement of the Bank,
enforceable against the Bank in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
laws affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

                                                (vi)          The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby will not (A) violate or conflict with any
provision of the articles of incorporation or other governance documents of the
Bank; or (B) violate or conflict with, constitute a breach of or default under,
result in the loss of any material benefit under, or permit the acceleration of
or entitle any party to accelerate any obligation under or pursuant to, any
material mortgage, lien, lease, agreement, instrument, order, law, arbitration
award, judgment or decree to which the Bank is party or by which the Bank or any
of its assets may be bound.

 

                                                (vii)         During the term of
this Agreement, Bank shall provide to Advance America data submissions and
reports reasonably required by Advance America and its advisors in order to
maintain effective internal controls and to monitor results under this
Agreement, including without limitation the performance of the Loans and the
Banks obligation hereunder.

 

                                                (viii)        During the term of
this Agreement, but only to the extent permissible under applicable laws,
regulations and regulatory practices, Advance America and its auditors shall
have reasonable access to the Bank’s accounting records relating to Loans made
in Arkansas.  Subject to the foregoing limitations, Advance America will also
have access to the officers, employees and accountants of the Bank for the same
purposes as set forth in (vii) to discuss such records.

 

                                                (ix)           The bank shall
use its reasonable best efforts to comply in all material respects with the CFSA
Best Practices in effect of the date of this Agreement, in the form provided to
it by Advance America, and any reasonable Best Practices, or modifications to
such practices approved and adopted by the Community Financial Services
Association of America (the “CFSA”) during the term of this Agreement; provided
the practices comply in all respects with applicable law, and the interpretation
of such law by federal, state, or other regulatory authorities with
jurisdiction.

 

                                                (x)            There are no
regulatory actions or lawsuits against Bank relating to the marketing and
Servicing of Loans.

 

6

--------------------------------------------------------------------------------


 

                                (b)           Advance America hereby represents
and warrants to the Bank, as of the date hereof and on a continuing basis
throughout the term of this Agreement, that:

 

                                                (i)            Advance America
is duly organized and validly existing, and licensed to do business as a
corporation under the laws of the State of Delaware, and is duly qualified to do
business as contemplated under this Agreement, and in good standing in,
Arkansas.

 

                                                (ii)           Advance America
has the corporate power and authority, and all requisite licenses, permits and
authorizations, to execute and deliver the Agreement and to perform their duties
hereunder.  This Agreement has been duly authorized by Advance America’s Board
of Directors, executed and delivered by it and constitutes its legal, valid and
binding agreements, enforceable against them in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights and remedies generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

 

                                                (iii)          The execution,
delivery and performance of this Agreement will not (A) violate or conflict with
any provision of the articles of organization, operating agreement or other
governance documents of Advance America; or (B) violate or conflict with,
constitute a breach of or default under, result in the loss of any material
benefit under, or permit the acceleration of or entitle any party to accelerate
any obligation under or pursuant to, any material mortgage, lien, lease,
agreement, instrument, order, law, arbitration award, judgment or decree to
which Advance America is a party or by which Advance America assets may be
bound.

 

                                                (iv)          Advance America
will market and service the Loans in accordance with this Agreement and in
accordance with the policies and procedures established and approved by the Bank
pursuant to this Agreement.

 

                                                (v)           Advance America
will operate its stores in Arkansas in accordance with this Agreement and will
follow its normal operating procedures in operating these stores including
providing adequate security measures, hiring appropriate employees, and being
open for business during its normal business operating hours.

 

                                                (vi)          There are no
regulatory actions, investigations, or lawsuits against Advance America or its
affiliates relating to the marketing and servicing of Loans.

 

                                                (vii)         To the best of its
knowledge, Advance America represents that written information and financial
statements provided to the Bank in contemplation of this Agreement did not
contain any material omissions of fact and were materially correct.

 

7

--------------------------------------------------------------------------------


 

                4.             Indemnification

 

                                (a)           For a period of eighteen (18)
months from the date of this Agreement, Advance America hereby indemnifies and
agrees to hold harmless the Bank, its affiliates and the officers, directors,
members, employees, representatives, shareholders, agents and attorneys of such
entities (the “Bank Indemnified Parties”) against any and all claims, losses,
liabilities, damages, penalties, demands, judgments, settlements, costs and
expenses (“Losses”) suffered or incurred by such Bank Indemnified Parties as a
result of, or with respect to, or arising from (i) any claim or allegation made
by or on behalf of any Applicant or Borrower relating to the Loans, including
any actions brought during that time on behalf of any Applicant or Borrower by
any regulatory or governmental authority or agency, and (ii) any and all Losses
identified in section 4(b) below.

               

                                (b)           For the period of time following
the first eighteen (18) months after the date of this Agreement and except as to
Losses for which Advance America is indemnified by Bank as set forth below in
section 4(d), Advance America hereby indemnifies and agrees to hold harmless the
Bank Indemnified Parties against any and all Losses suffered or incurred by such
Bank Indemnified Parties as a result of, or with respect to, or arising from (i)
any breach by Advance America of any Representation, Warranty or covenant
contained herein, or any negligence or misconduct by Advance America or its
employees; (ii) any burglary, robbery, fraud, or theft at the Advance America
locations marketing and servicing the Loans; or (iii) any claim or allegation
made by or on behalf of any Applicant or Borrower arising from or relating to
the Loans in which Bank is named a party and that asserts that Advance America
has acted in violation of the law.

 

                                (c)           Notwithstanding the foregoing,
Advance America shall not indemnify the Bank under this Agreement for: (A)
Losses caused by the Bank’s breach of this Agreement (including but not limited
to the breach by the Bank of any Representation, Warranty, or covenant contained
herein); (B) Losses caused by the burglary, robbery, fraud, theft, negligence or
misconduct of the Bank or its employees; (C) Losses relating from any claim,
investigation or allegation made by any regulatory or governmental authority or
agency arising from or relating to the Loans except as set forth in section 4(a)
above; (D) except as set forth in section 4(a) above, Losses arising from the
settlement of any claim, or a judgment or ruling by a court, arbitrator or
regulatory authority on such claim, that the Bank has violated state or federal
usury laws, state or federal consumer protection laws, state or federal
racketeering laws (including the federal Racketeering Influenced and Corrupt
Organizations Act), or federal Truth in Lending laws, or is liable for fraud or
unconscionability; (E) the loss of the Bank’s Washington bank charter, or the
loss of any license or permit required by the Bank to transact business as a
federally insured financial institution; (F) claims that any Bank Indemnified
Party is in violation of federal or state securities or corporate laws; (G)
claims brought by employees or shareholders of any Bank Indemnified Party; (H) a
decline in the value of the stock of any Bank Indemnified Party. (I) adverse
publicity or customer relations problems encountered by any Bank Indemnified
Party; (J) non-monetary sanctions by any court or regulatory agency; (K) loss of
non-Loan related business or profits of any Bank Indemnified Party; (L)
management time relating to

 

8

--------------------------------------------------------------------------------


 

attending hearings and meetings with respect to indemnified matters; or (M) any
action by Advance America against Bank.

 

                                (d)           Except as to Losses for which Bank
is indemnified by Advance America as set forth above in sections 4(a) and (b),
the Bank hereby indemnifies and agrees to hold harmless Advance America, its
affiliates, and the officers, directors, members, employees, representatives,
shareholders, agents and attorneys of Advance America and its affiliates (the
“Advance America Indemnified Parties”) against any and all Losses suffered or
incurred by such Advance America Indemnified Parties as a result of, or with
respect to, or arising from (i) any breach of this Agreement by the Bank
(including, but not limited to the breach by the Bank of any Representation,
Warranty, or covenant contained herein), (ii) any burglary, robbery, fraud,
theft, negligence or misconduct by the Bank or its employees, or (iii) any error
or omission in the information or services rendered by any other third party
with whom the Bank contracts to provide services not covered by this Agreement,
including loan processing services.

 

                                (e)           Notwithstanding the foregoing, the
Bank shall not indemnify Advance America under this Agreement for: (A) Losses
caused by Advance America’s breach of this Agreement (including but not limited
to the breach by Advance America of any Representation, Warranty, or covenant
contained herein); (B) Losses caused by burglary, robbery, fraud, or theft at
the Advance America locations marketing and servicing the Loans by persons other
than the Bank or its employees; (C) negligence or misconduct of Advance America
or its employees; (D) Losses resulting from any claim, investigation or
allegation made by any regulatory or governmental authority or agency arising
from or relating to the Loans; (E) Losses arising from the settlement of any
claim, or a judgment or ruling by a court, arbitrator or regulatory authority on
such claim, that Advance America has violated state or federal usury laws, state
or federal consumer protection laws, state or federal racketeering laws
(including the federal Racketeering Influenced and Corrupt Organization Act), or
federal Truth in Lending laws, or is liable for fraud or unconscionability; (F)
claims that any Advance America Indemnified Party is in violation of federal or
state securities or corporate laws; (G) claims brought by employees or
shareholders of any Advance America Indemnified Party; (H) a decline in the
value of the stock of any Advance America Indemnified Party; (I) adverse
publicity or customer relations problems encountered by any Advance America
Indemnified Party; (J) non-monetary sanctions by any court or regulatory agency;
(K) loss of non-Loan related business or profits of any Advance America
Indemnified Party; (L) management time relating to attending hearings and
meetings with respect to indemnified matters; or (M) any action by the Bank
against Advance America.

 

                                (f)            The Bank Indemnified Parties and
the Advance America Indemnified Parties are sometimes referred to herein as the
“Indemnified Parties” and Advance America or the Bank, as indemnitor hereunder,
is sometimes referred to herein as the “Indemnifying Party.”

 

                                (g)           Any Indemnified Party seeking
indemnification hereunder shall promptly notify the Indemnifying Party, in
writing, of any indemnified Loss hereunder, specifying in reasonable detail the
nature of the Loss, and, if known, the amount, or an estimate of the amount, of
the Loss, provided that failure to promptly give such notice shall only limit
the liability of the

 

9

--------------------------------------------------------------------------------


 

Indemnifying Party to the extent of the actual prejudice, if any, suffered by
such Indemnifying Party as a result of such failure. The Indemnified Party shall
provide to the Indemnifying Party as promptly as practicable thereafter
information and documentation reasonably requested by such Indemnifying Party to
support and verify the claim asserted.

 

                                (h)           The Indemnifying Party may assume
the defense of a claim which it is indemnifying, or prosecute a claim resulting
from such indemnified claim, and may employ counsel chosen by the Indemnifying
Party (which counsel shall be reasonably acceptable to the Indemnified Party),
at the Indemnifying Party’s sole cost and expense. The Indemnifying Party shall
have the right, at its own expense, to employ counsel separate from counsel
employed by the Indemnifying Party in any such action and to participate
therein. The Indemnifying Party shall not be liable for any settlement of any
claim effected without its prior written consent, which shall not be
unreasonably withheld. However, if the Indemnifying Party does not assume the
defense or prosecution of a claim within thirty (30) days after notice thereof,
the Indemnifying Party may settle such claim without the Indemnifying Party’s
consent. The Indemnifying Party shall not agree to settlement of any claim which
provides for any relief other than the payment of monetary damages by the
Indemnifying Party without the Indemnifying Party’s prior written consent, which
shall not be unreasonably withheld. Whether or nor the Indemnifying Party
chooses to so defend or prosecute such claim, all the parties hereto shall
cooperate in the defense or prosecution thereof and shall furnish such records,
information and testimony, and attend such conferences, discovery proceedings,
hearings, trials and appeals, as may be reasonably requested in connection
therewith, all at the Indemnifying Party’s sole cost and expense.

 

                                (i)            The Parties agree that, if both
Parties are named as defendants in the same lawsuit, the Parties will enter into
a Joint Defense Agreement reasonably accepted to the Parties.

 

                5.             Termination

 

                                (a)           This Agreement shall terminate:
(i) three (3) years after the date of this Agreement; (ii) upon six (6) months
written notice of termination to the other Party; (iii) upon an Event of Default
that is not cured after notice is given as provided in Section 5(b); (iv) upon a
decrease in the fees and or interest that can be charged by the Bank on the
Loans pursuant to a change in federal or state law or the interpretation thereof
by a regulatory agency asserting jurisdiction as to that issue; or (v) upon the
termination by the Bank’s designated loan processing agent of the Bank’s
agreement with such agent to provide the services contemplated in his Agreement.
In the event this Agreement is terminated pursuant to (iv) above, the Parties
agree to negotiate in good faith as to the terms of a new agreement.

 

                                (b)           Upon the occurrence of an Event of
Default (as hereinafter defined) by either party, the other Party may terminate
this Agreement by giving written notice at least thirty (30) days in advance of
termination and an opportunity for the defaulting Party to cure the Event of
Default, provided that: (i) the non-defaulting Party may suspend this Agreement
during the period prior to any cure of the Event of Default; and (ii) the thirty
(30) day written notice

 

10

--------------------------------------------------------------------------------


 

requirement shall not apply if the Even of Default is the Bank’s failure to fund
a Loan marketed by Advance America which meets the criteria established by the
Bank for Loans. Either party may immediately terminate this Agreement if either
Party is advised by the Federal Deposit Insurance Corporation (or any successor
to such agency), or by regulatory agency which has or asserts jurisdiction over
either Party or the Loans, that its making of the Loans or the performance its
obligations under this Agreement is or may be unlawful or an unsafe or unsound
banking practice or that such activity may jeopardize the Bank’s standing with
or any Bank rating from any agency.

 

                (c)           It shall constitute an Event of Default by the
Bank hereunder if (a) the Bank shall be in material breach of any
Representation, Warranty or covenant hereunder or if the Bank fails to make any
payment due hereunder, (b) Advance America has not defaulted hereunder and the
Bank nonetheless discontinues making Loans, (c) the Bank shall fail to fund a
Loan marketed by Advance America which meets the criteria established by the
Bank for Loans; or (d) the Bank shall file for protection under any state or
federal liquidation provision, or where the FDIC or any other regulatory
authority takes control of the Bank. It shall constitute an Even of Default by
Advance America hereunder if (a) Advance America shall be in material breach of
any Representation, Warranty, or covenant hereunder, (b) the Bank has not
defaulted hereunder and Advance America nonetheless discontinues marketing and
servicing the Loans, or (c) Advance America files for protection under any
chapter of the federal Bankruptcy Code.

 

                (d)           Sections 4 through 8 hereof shall survive the
termination of this Agreement. However, upon the Bank’s written request, Advance
America shall continue to service outstanding Loans following termination of
this Agreement until all Loans are repaid or charged off in accordance with the
Bank’s standards practices and policies.

 

                6.             Notice

 

                Any notice hereunder by either Party shall be given to the other
Party at its address act forth below or at such other address designated by
notice in the manner provided in this Section 6, by personal delivery, certified
mail or overnight courier, or by facsimile with a confirmation copy by first
class mail, postage prepaid. Such notice shall be deemed to have been given when
received. Unless otherwise agreed, notice shall be sent to the contact persons
at the addresses or facsimile numbers, as the case may be, set forth below:

 

                If to Advance America:

 

                                Mr. John T. Egeland, President
                                Ms. Monica Allie, Esquire
                                Advance America Servicing of Arkansas, Inc. 961
East Main Street
                                Spartanburg, SC 29302
                                (864) 515-5600

 

11

--------------------------------------------------------------------------------


 

                with a copy to:

 

                                John C. Stophel, Esquire

                                Chambliss, Bahner & Stophel P.C.

                                1000 Tallan Square, Two Union Square

                                Chattanooga, Tennessee 37402-2500

                                (423) 756-3000If to the Bank:

 

                                First Community Bank

                                Ken F. Parsons, Sr., President/CEO

                                721 College St. SE

                                P.O. Box 3800

                                Lacey, Washington 98509-3800

                                (360) 412-2100

 

                7.             Confidentiality and Use of Customer Information;
Non-Solicitation of Employees

 

                                (a)           The Parties agree that the use of
the information regarding all Borrowers and Applicants (“Customer Information”),
including without limitation names, addresses, demographic information and
financial information, is subject to, or may become subject to, federal and
state privacy laws.  The Parties agree that the use of such Customer Information
shall be in compliance with all such applicable laws, and with any privacy
policy adopted by the Bank to comply with such laws, and that the Parties will
keep such Customer Information confidential in accordance with such laws and
policy.

 

                                (b)           The Bank agrees not to target the
Borrowers for any solicitation of any product or service, and not to provide any
Customer Information to any person or entity not a party to this Agreement,
except to the extent required to do so under applicable law or judicial,
administrative or regulatory process or except incident to its normal marketing
efforts in the State of Washington, without the prior written consent of Advance
America.  The Bank shall use reasonable care to ensure that its agents do not
violate this provision.

 

                                (c)           The Bank and Advance America agree
to treat in confidence the provisions of this Agreement and all documents,
materials and other information related to this Agreement, which shall have been
obtained during the course of the negotiations leading to, and, during the
performance of, this Agreement (collectively, “Confidential Information”), and
not to communicate Confidential Information to any third party, except that
Confidential Information may be provided to a Party’s affiliates, as such term
is defined in the Securities Exchange Act of 1934, regulatory authorities,
counsel, accountants, financial or tax advisors without the consent of the other
Party, provided that such parties agree to hold such Confidential Information in
confidence.  As used herein, the term “Confidential Information” shall not
include any information which (i) is or becomes available to a Party (the
“Restricted Party”) from a source

 

12

--------------------------------------------------------------------------------


 

other than the other Party, (ii) is or becomes available to the public other
than as a result of disclosure by the Restricted Party or its agents, or (iii)
is required to be disclosed under applicable law or judicial, administrative or
regulatory process (but only to the extent it must be disclosed).

 

                                (d)           The Parties agree that monetary
damages would not be adequate compensation in the event of a breach by a
Restricted Party of its obligation under this Section 7 and, therefore, the
Parties agree that in the event of any such breach the Restricted Party, in
addition to its other remedies at law or in equity, shall be entitled to an
order requiring the Restricted Party to specifically perform its obligations
under Section 7 or enjoining the Restricted Party from breaching Section 7, and
the Restricted Party shall not plead in defense thereto that there would be an
adequate remedy at law.

 

                                (e)           Each Party agrees that it shall
not directly or indirectly solicit, hire or otherwise retain or engage, whether
as an employee, independent contractor or otherwise, any employee or other
personnel of the other Party.

 

                8.             Miscellaneous

 

                                (a)           Neither the existence of this
Agreement and the other Agreements, nor their execution, is intended to be, nor
shall it be construed to be, the formation of a partnership or joint venture
between the Bank and Advance America.

 

                                (b)           This Agreement and the other
Agreements supersede any negotiations, discussions or communications between the
Bank and Advance America and constitute the entire agreement of the Bank and
Advance America with respect to the Loans and the Loan Documents.

 

                                (c)           Advance America shall on a timely
basis provide the Bank with its monthly financial statements, and its annual
audited financial statements.  Bank shall on a timely basis provide Advance
America with its quarterly financial statements, and its annual audited
financial statements.

 

                                (d)           Failure of any Party to insist, in
one or more instances, on performance by any other Party in accordance with the
terms and conditions of this Agreement shall not be deemed a waiver or
relinquishment of any right granted hereunder or of the future performance of
any such term or condition or of any other term or condition of this Agreement
unless and to the extent that such waiver is in a writing signed by or on behalf
of the Party alleged to have granted such waiver.

 

                                (e)           Any written notice or demand to be
given under this Agreement shall be duly and properly given if delivered as
described in Section 6 herein.

 

13

--------------------------------------------------------------------------------


 

                                (f)            This Agreement and the rights and
duties described herein shall be governed by, and interpreted in accordance
with, the laws of the State of Delaware, without reference to Arkansas or
Washington choice of law rules.

 

                                (g)           Any controversy or claim arising
out of or relating to this Agreement, or the breach thereof, shall be settled by
binding arbitration in a mutually convenient location in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”). 
The arbitration shall be selected by agreement of the Parties or, if they cannot
agree on an arbitrator within thirty (30) days after written notice of a Party’s
desire to have a matter settled by arbitration, then the arbitrator shall be
selected by the AAA.  Any arbitrator hereunder must be either a lawyer who has
practiced law for at least ten years or a retired judge.  The arbitrator shall
render his or her decision in writing in accordance with applicable substantive
laws.  The determination reached in such arbitration shall be final and binding
on all Parties hereto without any right of appeal except as provided by the
Federal Arbitration Act.  Any court of competent jurisdiction may enforce any
determination or award of the arbitrator.  Unless otherwise agreed by the
Parties, any such arbitration shall be conducted in accordance with the rules of
AAA.  The arbitrator shall have the right and power to apportion the costs and
expenses of the arbitration (including the Parties’ attorneys’ fees and
expenses) in his or her discretion.  THE PARTIES HEREBY EXPRESSLY WAIVE ANY
RIGHT TO TRAIL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SUBJECT
TO ARBITRATION HEREUNDER.

 

                                (h)           Advance America shall not assign
or delegate any of its rights and/or obligations hereunder without the Bank’s
prior written consent, which consent shall not be unreasonably withheld.  The
Bank shall not assign any of its rights and/or obligations hereunder to any
other party without Advance America’s prior written consent, which consent shall
not be unreasonable withheld.

 

                                (i)            The headings of the several
sections and subsections of the Agreement are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of the
Agreement.

 

                                (j)            This Agreement may be executed by
the Parties in separate counterparts, each of which is an original but all of
which together shall constitute one and the same document.

 

                                (k)           Advance America shall use its
reasonable best efforts to train and supervise its employees to act in
conformity with the Bank Policies provided in writing to Advance America by the
Bank and the requirements of applicable law pertaining to their duties.

 

                                (l)            Neither Party shall take or omit
to take any action that would cause such Party to violate any of its
representatives or warranties hereunder.

 

                                (m)          The Bank shall forward to Advance
America within five (5) business days

 

14

--------------------------------------------------------------------------------


 

of receipt any written notices it receives that bankruptcy proceedings have been
initiated with respect to any person known to be a Borrower.

 

                                (n)           This Agreement may only be amended
or modified by the written agreement of both Parties.

 

                                (o)           To the extent permissible by
applicable law, the Parties agree to promptly notify each other in the event
either Party becomes aware of any threatened or actual investigation, regulatory
action, allegation, arbitration or lawsuit pertaining to or having a material
effect upon the Loans of this Agreement or any similar marketing and servicing
agreement of third parties, or makes any changes in their respective business
practices which would likely have a material effect on this Agreement or the
Loans contemplated by this Agreement.

 

                IN WITNESS WHEREOF, the Bank and Advance America, intending to
be legally bound hereby, have caused this Agreement to be executed by their duly
authorized officers as of the day and year first set forth above.

 

FIRST COMMUNITY BANK OF WASHINGTON

ADVANCE AMERICA SERVICING OF ARKANSAS, INC.

 

 

By:

/s/ James F. Arneson

 

By:

/s/ John T. Egeland

 

 

James F. Arneson

 

John T. Egeland

 

Executive Vice President, CFO

 

President

 

15

--------------------------------------------------------------------------------


 

COMPUTATION OF SERVICING FEES

 

                1.             This is Exhibit A to that certain Marketing and
Servicing Agreement (the “Agreement”) between First Community Bank of Washington
(the “Bank”), and Advance America Servicing of Arkansas, Inc. (“Advance
America”).  All capitalized terms used herein and not otherwise defined are
defined in the Servicing Agreement.

 

                2.             As Advance America’s sole compensation under the
Servicing Agreement, the Bank shall pay Advance America marketing and servicing
fees of $11.50 per $100.00 loaned (“Fees”).

 

                3.             The Fees shall be paid in bi-weekly installments,
payable within one (1) day after receipt of invoices therefor (“Bi-Weekly
Invoices”), delivered by Advance America to the Bank after the end of each week.

 

                4.             Each Bi-Weekly Invoice shall show (a) the fees
charges actually received by the Bank during the calendar month on Loans that
were repaid in full during such month; and (b) the Fees owed by the Bank to
Advance America.

 

                5.             Advance America will be responsible for all costs
associated with its storefronts and its services under the Servicing Agreement,
including without limitation rental and occupancy costs; costs of up-fit and
leasehold improvements; equipment costs; processing costs; printing costs;
taxes; maintenance costs; staffing costs; signage costs; and advertising costs.

 

                6.             The Bank shall be responsible for paying all fees
and costs incurred on any bank accounts which are held in the Bank’s name, from
which Proceed Checks are written or into which Repayment Checks or Loan
repayments are deposited.

 

16

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO MARKETING AND SERVICING

AGREEMENT DATED MARCH 21, 2001, BETWEEN FIRST COMMUNITY BANK OF

WASHINGTON AND ADVANCE AMERICA SERVICING OF ARKANSAS, INC.

 

                The First Amendment is between First Community Bank of
Washington, Lacey, Washington, a bank organized under the laws of the State of
Washington (the “Bank”), and Advance America Servicing of Arkansas, Inc., a
Delaware Corporation (“Advance America”).

 

                The parties to this First Amendment entered into the Marketing
and Servicing Agreement, dated March 21, 2001, the terms and provisions of which
set forth the respective duties, obligations and responsibilities of the parties
in connection with the Bank making short-term small Loans to consumers.  Insofar
as the Marketing and Servicing Agreement is not inconsistent with the terms of
this First Amendment, such Marketing and Servicing Agreement is made a part of
this First Amendment and is incorporated herein by reference.  All capitalized
terms used herein and not otherwise defined are defined in the Marketing and
Servicing Agreement.

 

                NOW, THEREFORE, in consideration of the premises and the mutual
promises, covenants and agreements set forth in this First Amendment, the Bank
and Advance America do hereby agree to amend Section 7 of the Marketing and
Servicing Agreement as set for below:

 

                7.             Confidentiality and Use of Customer and
Proprietary Information; Non-Solicitation of Employees.

 

                                (a)                           The Parties agree
that the use of the information regarding all Borrowers and Applicants
(“Confidential Information”), including without limitation names, addresses,
demographic information and financial information, is subject to, or may become
subject to, federal and state privacy laws.  The Parties agree that the use of
such Confidential Information shall be in compliance with all such applicable
laws, and with any privacy policy adopted by the Bank to comply with such laws,
and that the Parties will keep such Confidential Information confidential in
accordance with such laws and policy.

 

                                (b)                           Advance America
may use Confidential Information in connection with its performance under this
Agreement, and Advance America may disclose Confidential Information to its
affiliates who may only use the Confidential Information to the same extent
which Advance

 

--------------------------------------------------------------------------------


 

America may use and disclose the Confidential Information.  Further. Advance
America may disclose and use the Confidential Information in its ordinary course
of business in order to service and carry out its duties under this Agreement. 
Any Confidential Information shall be returned to the Bank as requested by the
Bank once the services contemplated by this Agreement have been completed.

 

                                (c)                           Except as set
forth and authorized under the Agreement, Advance America shall not advertise,
market or otherwise make known to others any information relating to the subject
matter of this Agreement.  If Advance America proposes to disclose Confidential
Information to a non-affiliated third party in order to perform under this
Agreement, Advance America must first obtain the consent of the Bank to make
such disclosure and Advance America must enter into a confidentiality agreement
with such third party under which that third party would be restricted from
disclosing, using or duplicating such Confidential Information, except as
consistent with this paragraph.  Except as set forth in this Agreement, if
requested by the Bank, any employee, representative, agent or subcontractor of
Advance America shall enter into a non-disclosure agreement with the Bank to
protect the Confidential Information satisfactory to the Bank.

 

                                (d)                           The Bank agrees
not to target the Borrowers for any solicitation of any product or service, and
not to provide any Confidential Information to any person or entity not a party
to this Agreement, except to the extent required to do so under applicable law
or judicial, administrative or regulatory process or except incident to its
normal marketing efforts in the State of Washington, without the prior written
consent of Advance America.  The Bank shall use reasonable care to ensure that
its agents do not violate this provision.

 

                                (e)                           The Bank and
Advance America agree to treat in confidence the provisions of this Agreement
and all documents, materials and other information related to this Agreement,
which shall have been obtained during the course of the negotiations leading to,
and during the performance of this Agreement (collectively, “Proprietary
Information”), and not to communicate Proprietary Information to any third
party, except that Proprietary Information may be provided to a Party’s
affiliates, as such term is defined in the Securities Exchange Act of 1934,
regulatory authorities, counsel, accountants, financial or tax advisors without
the consent of the other Party, provided that such parties agree to hold such
Proprietary Information in confidence.  As used herein, the term “Proprietary
Information” shall not include any Information which (i) is or becomes available
to a Party (the “Restricted Party”) from a source other than the other Party,
(ii) is or becomes available to the public other than as a result of disclosure
by the Restricted Party or its agents, or (iii) is required to be disclosed
under applicable law or judicial, administrative or regulatory process (but only
to the extent it must be disclosed).

 

                                (f)                            The Parties agree
that monetary damages would not be adequate compensation in the event of a
breach by a Restricted Party of its obligations under this Section 7 and,
therefore, the Parties agree that in the event of such breach the Restricted
Party, in addition to its other remedies at law or in equity, shall be entitled
to an order  requiring the Restricted Party to specifically perform its
obligations under Section 7 or enjoining the Restricted Party from breaching
Section 7, and the Restricted Party shall not plead in defense thereto that
there would be an adequate remedy at law.

 

2

--------------------------------------------------------------------------------


 

                                (g)                           Each Party agrees
that is shall not directly or indirectly solicit, hire or otherwise retain or
engage, whether as an employee, independent contractor or otherwise, any
employee or other personnel of the other Party.

 

                Unless specifically amended herein, all of the terms, conditions
and provisions of the Marketing and servicing Agreement remain in full force and
effect.

 

                In the event of any conflict, inconsistency, or incongruity
between the provisions of this First Amendment and any of the provisions of the
Marketing and Servicing Agreement, the provisions of this First Amendment shall
in all respects govern and control.

 

FIRST COMMUNITY BANK OF WASHINGTON

 

By::

/s/ James F. Arneson

 

          James F. Arneson

          Its:  Executive Vice President, CFO

 

ADVANCE AMERICA SERVICING OF ARKANSAS, INC.

 

By:

/s/ John T. Egeland

 

         John T. Egeland

         Its:  President

 

 

3

--------------------------------------------------------------------------------


 

JOINDER AND GUARANTY AGREEMENT

 

                This Jointed and Guaranty Agreement (this “Agreement”) is dated
as of March 21, 2001 between First Community Bank of Washington, a bank
organized under the laws of the State of Washington and an FDIC issued
institution (the “Bank”), Advance America Servicing of Arkansas, Inc.., a
Delaware corporation (“Subsidiary”) and Advance America, Cash Advance Centers,
Inc., a Delaware corporation (the “Parent”) (collectively Subsidiary and Parent
are referred to herein as the “Advance Entities”).

 

                WHEREAS, Subsidiary and Bank are entering into a Marketing and
Servicing Agreement of even date herewith (the “Servicing Agreement”) and all
capitalized terms used herein and not otherwise defined are defined in the
Servicing agreement;

 

                WHEREAS, Subsidiary has agreed in the Servicing Agreement to
indemnify the Bank Indemnified Parties as to certain Losses but the Bank
Indemnified Parties wish to have additional assurances of Subsidiary’s financial
ability to satisfy all such obligations; and

 

                NOW, THEREFORE, in consideration of the foregoing and of the
mutual promises contained in this Agreement, and other valuable consideration,
the sufficiency of which is hereby acknowledged, and intending to be legally
bound, the Bank and the Advance Entities (together, the “Parties”) agree as
follows:

 

                1.             Joinder in Indemnity Obligations and Guaranty

 

                                The Advance Entities jointly and severally agree
to indemnify and hold harmless the Bank Indemnified Parties to the full extent
that Subsidiary is indemnifying and holding harmless such Bank Indemnified
Parties under the Servicing Agreement.  Parent agrees to act as a guarantor and
surety of the indemnity obligations of Subsidiary under the Servicing Agreement
and agrees that it will be jointly and severally liable with Subsidiary.  Any
Bank Indemnified Party entitled to indemnification under the Servicing Agreement
any proceed directly against Parent in lieu of or in addition to proceeding
against Subsidiary under the Servicing Agreement.

 

                2.             Representations and warranties

 

                Parent hereby represents and warrants to the Bank, as of the
date hereof and on a continuing basis throughout the term of this Agreement,
that:

 

                (a)           Parent is duly organized and validly existing, and
licensed to do business as a corporation under the laws of the State of Delaware

 

                (b)           Parent has the corporate power and authority, and
all requisite licenses, permits and authorizations, to execute and deliver the
Agreement and to perform their duties hereunder.  This Agreement has been duly
authorized by Parent’s Board of Directors, executed and delivered by it and
constitutes its legal, valid and binding agreements, enforceable against them in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors’ rights
and remedies generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

                (c)           The execution, delivery and performance of this
Agreement will not (A) violate or conflict with any provision of the articles of
organization, operating agreement or other governance documents of parent; or
(B) violate or conflict with, constitute a breach of or default under, result in
the loss of any material benefit under, or permit the acceleration of or entitle
and party to accelerate any obligation under

 

--------------------------------------------------------------------------------


 

or pursuant to, any material mortgage, lien, lease, agreement, instrument,
order, law, arbitration award, judgment or decree to which Parent is a party or
by which Parent assets may be bound

 

3.  Notices

 

If to Advance Entities:

 

If to the Bank;

Mr. John T. Egeland, President

 

Ken F. Parsons, Sr., President/CEO

Ms. Monica Allie, Esquire

 

721 College St. SE

961 East Main Street

 

P.O. Box 3800

Spartanburg, SC 29302

 

Lacey, Washington 98509-3800

(864) 515-5600

 

(360) 412-2100

 

4.  Termination

 

                This Agreement shall terminate at the same time as the
termination of the Servicing Agreement.

 

5.  Miscellaneous

 

                (a)           Neither the existence of the Agreement and the
other Agreements, nor their execution, is intended to be, nor shall it be
construed to be, the formation of partnership or joint venture between the Bank
and Advance Entities.

 

                (b)           This Agreement supersedes any negotiations,
discussions or communications between the Bank and Advance Entities and
constitutes the entire agreement of the Bank and Advance Entities with respect
to the subject matter hereof.

 

                (c)           Failure of any party to insist, in one or more
instances, on performance by any other Party in accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted hereunder or of the future performance of any such term or
condition or of any other term or condition of the Agreement unless and to the
extent that such waiver is in a writing signed by or on behalf of the Party
alleged to have granted such waiver

 

                (d)           This Agreement and the rights and duties described
herein shall be governed by, and interpreted in accordance with, the laws of the
State of Delaware, without reference to Alabama or Washington choice of law
rules.

 

                (e)           Any controversy or claim arising out to or
relating to this Agreement, or the breach thereof, shall be settled by binding
arbitration in a mutually convenient location in accordance with the Commercial
Arbitration Rules of the American Arbitration Association(“AAA”).  The
arbitrator shall be selected by agreement of the Parties or, if they cannot
agree on an arbitrator within thirty (30) days after written notice of a Party’s
desire to have a matter settled by arbitration, then the arbitrator shall be
selected by the AAA.  Any arbitrator hereunder must be either a lawyer who has
practiced law for at least ten years or a retired judge.  The arbitrator shall
render his or here decision in writing in accordance with applicable substantive
laws.  The determination reached in such arbitration shall be final and binding
on all Parties hereto without any right of appeal except as provided by the
Federal Arbitration Act.  Any court of competent jurisdiction may enforce any
determination or award of the arbitrator.  Unless otherwise agreed by the
Parties, any such arbitration shall be conducted in accordance with the rules of
the AAA.  The arbitrator shall have the right and power to apportion the costs
and expenses of the arbitration (including the Parties' attorneys' fees and
expenses) in his or her discretion.  THE PARTIES HEREBY EXPRESSLY WAIVE ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SUBJECT
TO ARBITRATION HEREUNDER.

 

2

--------------------------------------------------------------------------------


 

                (f)            The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

                IN WITNESS WHEREOF, the Bank and Advance Entities, intending to
be legally bound hereby, have caused this Agreement to be executed by their duly
authorized officers as of the day and year firs set forth above.

 

FIRST COMMUNITY BANK

ADVANCE AMERICA Servicing of

 

Arkansas, Inc.

OF WASHINGTON

 

 

 

By:

/s/ James F. Arneson

 

By:

/s/ John T. Egeland

 

Its:  Executive Vice President, CFO

Its:  President

 

 

ADVANCE AMERICA, CASH
ADVANCE CENTERS, INC.

 

 

 

By:

/s/ William M. Webster, IV

 

 

Its:  President

 

 

3

--------------------------------------------------------------------------------